NO. 07-08-0331-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                        FEBRUARY 12, 2009

                              ______________________________


                                  ROBERT LEE BARRIENTOS,

                                                                         Appellant

                                                    v.

                                      THE STATE OF TEXAS,

                                                                         Appellee


                            _________________________________

                  FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

               NO. 02-2628; HON. CARTER T. SCHILDKNECHT, PRESIDING

                              _______________________________

                                    Memorandum Opinion
                              _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Robert Lee Barrientos was convicted after a jury trial of felony driving while

intoxicated, and punishment was assessed by the trial court at 20 years confinement.

Appellant’s appointed counsel has now filed a motion to withdraw, together with an Anders1

      1
          See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
brief wherein he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, appellate counsel attached a copy of a letter

sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response pro se. By letter dated November 24, 2008, this court

also notified appellant of his right to tender his own response and set December 23, 2008,

as the deadline to do so. Appellant filed a pro se response on December 9, 2008, and

requested that he be appointed new counsel.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They include 1) the denial of appellant’s motion to suppress

the results of the traffic stop, and 2) the failure to grant a mistrial after a witness referred

to other crimes with which appellant was charged as a result of his arrest for DWI.

However, counsel then proceeded to explain why neither issue requires reversal on appeal.

       In addition, we have conducted our own review of the record to assess the accuracy

of appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). We have also reviewed appellant’s

response. After doing so, we concur with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted, appellant’s motion for new counsel

is denied, and the judgment is affirmed.



                                                   Brian Quinn
                                                   Chief Justice



Do not publish.


                                               2